                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                    AT GREENEVILLE

   UNITED STATES OF AMERICA                           )
                                                      )
   v.                                                 )       No. 2:16-CR-00006-1-JRG
                                                      )
   CHRISTOPHER ISAAC LOWE                             )

                           MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Christopher Isaac Lowe’s letter [Doc. 300],

   which the Court construes as a renewed motion for compassionate release due to the COVID-19

   pandemic, and the United States’ Response in Opposition [Doc. 305]. In April, Mr. Lowe moved

   for compassionate release without specifying a statutory basis for his motion. In denying his

   motion, the Court informed Mr. Lowe that, to the extent he was moving for relief under the

   Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

   Stat. 281 (2020), it was without authority to grant him relief under this statute. [Mem. Op. &

   Order, Doc. 297, at 1–2]. The Court also informed Mr. Lowe that, to the extent he was moving

   for relief under 18 U.S.C. § 3582(c)(1)(A), the Court lacked authority to consider his motion

   because he had not satisfied the statute’s mandatory exhaustion requirement. [Id. at 2–3]. Mr.

   Lowe now renews his motion for compassionate release, citing an underlying lung condition.

   [Def.’s Mot. at 1].

          “[O]nce a court has imposed a sentence, it does not have the authority to change or modify

   that sentence unless such authority is expressly granted by statute.” United States v. Thompson,

   714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326 (6th Cir.

   2010)). In requesting compassionate release, Mr. Lowe again invokes the CARES Act, stating

   that he “would like to be granted release from prison due to the COVID-19 under the CARES




Case 2:16-cr-00006-JRG-MCLC Document 306 Filed 07/31/20 Page 1 of 3 PageID #: 3783
   Act.” [Def.’s Mot. at 1]. Under 18 U.S.C. § 3624(c)(2), the Director of the Bureau of Prisons has

   the power to place a prisoner in home confinement “the shorter of 10 percent of the term of

   imprisonment of that prisoner or 6 months.” And under § 12003(b)(2) of the Coronavirus Aid,

   Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020),

   “if the Attorney General finds that emergency conditions will materially affect the functioning of

   the Bureau, the Director of the Bureau may lengthen the maximum amount of time for which the

   Director is authorized to place a prisoner in home confinement under the first sentence of section

   3624(c)(2).” But neither of these statutes vests decision-making authority in the federal district

   courts; rather, they place decision-making authority solely with the Attorney General and the

   Director of the Bureau of Prisons. United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800,

   at *2 (E.D. Tenn. Apr. 15, 2020). The Court therefore does not have authority to grant relief to

   Mr. Lowe under the CARES Act. Id.

          Next, to the extent that Mr. Lowe is moving for relief under § 3582(c)(1)(A), he is not

   entitled to compassionate release because he has not yet not satisfied the statute’s exhaustion

   requirement. Although § 3582(c)(1)(A) begins with the declaration that “[t]he court may not

   modify a term of imprisonment once it has been imposed,” Congress enacted the First Step Act,

   Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that courts can

   consider motions for compassionate release once a defendant either exhausts his administrative

   remedies with the Bureau of Prisons or waits thirty days after submitting a request to the warden:

          The court may not modify a term of imprisonment once it has been imposed except
          that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment[.]



                                                   2

Case 2:16-cr-00006-JRG-MCLC Document 306 Filed 07/31/20 Page 2 of 3 PageID #: 3784
   § 3582(c)(1)(A).

          Although Mr. Lowe wrote to his facility’s warden in March and asked “if [he] can apply

   for the release,” [Def.’s E-mail, Doc. 300-1, at 9], he did not identify a basis for compassionate

   release under “Program 5050.50” or submit the necessary medical documentation to the warden.

   [Id.]. In response, the warden informed Mr. Lowe that he was unable to render a decision as to

   his eligibility for compassionate release because his request was incomplete, and he notified Mr.

   Lowe that he would “review [his] eligibility” upon receipt of a complete request. [Id.]. Despite

   the warden’s response, Mr. Lowe provides the Court with no documentation establishing that he

   went on to submit a complete request for compassionate release for the warden’s consideration.

   Because Mr. Lowe has failed to properly petition the warden, the Court is unable to consider his

   motion for compassionate release as this time. See United States v. Alam, 960 F.3d 831, 833–36

   (6th Cir. 2020) (concluding that § 3582(c)(1)(A)’s exhaustion requirement is mandatory and that

   courts lack license to create a judge-made or an equitable exception to it). Mr. Lowe’s motion

   [Doc. 300] is therefore DENIED without prejudice.

          So ordered.

          ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                   3

Case 2:16-cr-00006-JRG-MCLC Document 306 Filed 07/31/20 Page 3 of 3 PageID #: 3785
